UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-4015


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND HERSMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:13-cr-00002-1)


Submitted:   August 29, 2014                 Decided:   September 9, 2014


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas J. Gillooly, Charleston, West Virginia, for Appellant.
R. Booth Goodwin II, United States Attorney, Monica D. Coleman,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond Hersman was convicted by a jury of possession

with      intent     to        distribute        fifty     grams      or     more     of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1), and he

was    sentenced    to    a    240-month     imprisonment      term.       On    appeal,

Hersman    argues       that   the   district      court    erred    by    failing     to

suppress evidence obtained via a search warrant that he claims

is constitutionally defective.                   The district court held that,

even if the warrant is defective, the good-faith exception to

the exclusionary rule established in United States v. Leon, 468

U.S. 897 (1984), applies.            We affirm.

            When considering the denial of a suppression motion,

we review de novo the district court’s legal conclusions, and we

review its factual findings for clear error.                        United States v.

Guijon-Ortiz, 660 F.3d 757, 762 (4th Cir. 2011).                           Because the

Government prevailed on the suppression issue below, we construe

the    evidence    in    the    light   most      favorable    to   the    Government.

United States v. Perkins, 363 F.3d 317, 320 (4th Cir. 2004).

            We     proceed      directly     to    Hersman’s    challenge        to   the

district court’s application of the good-faith exception.                             See

United States v. Andrews, 577 F.3d 231, 235 (4th Cir. 2009)

(addressing challenge to district court’s application of good-

faith    exception       without     first   considering       validity     of    search

warrant).     When an officer acts with objective good faith within

                                             2
the    scope    of    a   search   warrant        issued       by    a   magistrate,

suppression of the evidence obtained by the officer does not

serve the exclusionary rule’s deterrence objective because the

officer has attempted to comply with the law.                       United States v.

Perez, 393 F.3d 457, 461 (4th Cir. 2004).                 Accordingly, evidence

obtained pursuant to a search warrant should not be suppressed

unless, among other circumstances not relevant here, the warrant

is    so   facially   deficient    that     the   executing         officers   cannot

reasonably presume it to be valid.            Id.

             Applying the foregoing standards to the facts of this

case, we hold that the district court did not err by finding the

good-faith exception to the exclusionary rule to be applicable.

The officers in this case could have reasonably presumed that

the warrant is valid and, therefore, any possible constitutional

defects in the warrant do not require exclusion of the fruits of

their search.

             We therefore affirm the district court’s judgment.                   We

dispense     with     oral   argument     because        the    facts    and   legal

contentions     are   adequately    presented       in    the   materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        3